           Case: 1:21-cv-01088 Document #: 49 Filed: 09/22/21 Page 1 of 2 PageID #:2258

                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION
____________________________________
                                        )
UT Brands, LLC,                         )     Case No.: 1:21-cv-01088
                                        )
             Plaintiff,                 )
       v.                               )     Judge: Hon. John F. Kness
                                        )
Does 1-386, As Identified in Exhibit 2, )
                                        )     Magistrate: Hon. Sheila M. Finnegan
             Defendants.                )
                                        )
____________________________________)

                             NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the undersigned counsel for

Plaintiff, UT Brands, LLC, hereby notifies this Court that the Plaintiff voluntarily dismisses with prejudice any

and all claims against the following defendants:


 Doe
Number              Seller Name                        Seller ID                         Seller Email
          Hefei Chenxiang Home Furnishings
   7                    Co.,Ltd                         cnfocx                        alan@allcheap.cn
            Ningbo Hooleesh International
  15                Trading Co., Ltd                   hooleesh                    hooleesh@hooleesh.com
           Linhai Yuanhe Leisure Goods Co.,
  39                      Ltd                          yuanhe                             cnyuanhe
  54               SPMART Store                    cn1514663526rtka                ae3@szecommerce.com
  58                Sports-Favor                   cn1517280169pqsj            pzwgzz5@pzwgecommerce.com
  98              Mothbaby Store                   cn1520558431dsml              ali23@pzwgecommerce.com
  215                 Untering                     A37NN4167O2JWK                   uythgip5103@139.com
  224              KAKDA-STORE                     A3P73XFACG5J0O                 avril264lenz46@gmail.com
  249                 Seals168                        14774582                     bookdesk2012@163.com
  250      Home decoration/hopestar168                20061425                       xm168998@163.com
  251                  Starhui                        20305030                       starhao@starhao.cn
  252                Ferdimand                        20712883                        adtison@163.com
  255               Weightscales                      20828905                      2471689338@qq.com
  258                 Busiorld                        21264597                       410263955@qq.com
          Case: 1:21-cv-01088 Document #: 49 Filed: 09/22/21 Page 2 of 2 PageID #:2259

 Doe
Number           Seller Name                  Seller ID                       Seller Email
 259             Zeyuantrading                21528266                  chiob2cyg@hotmail.com
 260                Gralara                   21528442                  chiob2cyg@hotmail.com
 261                Segolike                  21528460                  chiob2cyg@hotmail.com
 264                Aigtgrr                   21558839                      cgjxs11@163.com
 273                 Cgjxs                    21583959                      cgjxs13@163.com
 287             fernwehdeals               fernwehdeals           auction.cs77@pzwgecommerce.com
 288              footful_mall               footful_mall              auction.cs105@blesiya.com
 293             hobbiesgogo                hobbiesgogo              auction.csales4@perfeclan.com
 294            jaipurkalakendra           jaipurkalakendra           jaipur.kalakendra@gmail.com
 297           motorsmarket_sfc           motorsmarket_sfc               jyvf4gf6@hotmail.com
 311            wundervollshop             wundervollshop          auction.cs50@pzwgecommerce.com
 367               Baoblade           58d8ec26d929c652c2c04b20        fa04shionicon@hotmail.com


Dated: September 22, 2021                                        Respectfully submitted,

                                                                      By:    /s/ Kevin Keener
                                                                                 Kevin Keener
                                                                            ARDC # 6296898
                                                                   Keener & Associates, P.C.
                                                              161 N. Clark Street, Suite #1600
                                                                           Chicago, IL 60601
                                                                               (312) 375-1573
                                                              Kevin.keener@keenerlegal.com




                                                2
